HonorableI. Rcdecki
Cmmty Auditor
CalvestcmCouuty
Calveston,Teus

Dear Sir:                       opiuioulo. O-1316
                                Rex Doe8 the ~06mi*hmer8' court have the
                                    authorityto arrangewith the Rosenberg
                                    Library to serve as a countylibrary?

Your requestfor our opinionon the above stated questionhas been received
by this department.

Your letterreads, in part, as follows:

     @WE Comslssioners'      Court of CalvestonCounty have been
     consideringthe establishingof a County Library. They
     a la o h a veu nderc o mlder a tio an lggertlon that the County
     arrangewith the Trusteesof the RosenbergLibrary,located
     in the City of Calveston,to render the servicethat a
     County Librarymight renderby contributingor paying to
     the RosenbergLibrarya compensationfor this service.

     "The RosenbergLibrary~0s not establishedby the City
     of Calvestonand is not mintmined by the City. The
     Libraryvas a gift of the late Henry Rosenberg.who among
     numerousbequests,also bequethedthe library,and which has
     been maintainedby au end-nt    providedfor in his vill."

This departmenthas held in OpinionRo. 0-6g0 that the commissioners court
does not have the authorityto donate money to privateendovedlibraries.
Complyingvith your requestasking for a copy of this opinion,ve enclose
he~etrithacopy of the same for your convenience.

Article 1677 of Vernon'sCivil Statutesreads as follows:

     "The Commissioners'court of mny countymay establish,
     maintain,and operatewithin their respectivecounties,
     countyfree libraries'inthe manner and with the functions
     prescribedin this title. The said court shall also have
     the power and authorityto establishin co-operation with
     anothercounty or countiesa joint free county libraryfor
     the benefitof theco-operative counties."
                               .



L.




     BcmorableI. Redeckl, Page #S        (O-1316)



     Article     1694,   Vernon'sCivil Statutea,reada as follows:

               'Iuateadof eatabliahlnga aeprate countyfree llbrsry,upm
               petitionof l majorityof the votera'ofthe couuty,the
               cdalonera     court nuy contrectfor libraryprivilegeafran
               aoae alreadyeatabllahedlibrary. Such contractahall provida
               that au& eatabliahedlibraryahall laauaa the functions    of
               a couuty free libraryvithlu the countywith vhich the
               contractis as&, ipcludingIncorporatedcitiesand tovna
               therein,and shall alao providethat the librarianof such
               eatabllahedlibrarylhallhold or secure a couuty librarian's
               certlflcatefroa the Stak Board of LibraryExamInera.     Said
               court may contractto pay amually into the libraryfund
               of said establlahedlibrarysu c h lua ma msy be agreed upon,
               to be paid out of the county libraryfund. Either prty to
               such coutractaaytermiuatethe laae by givingllxaouths
               notice of intentionto do so. Propertyacquiredunder
               such contractahallbe rubject to divisionat the termlnatlon
               of the contractupon such tema as are specifiedIn such
               contract."

     In viev of the foregoingstatutes&w are respectfullyldvlaedthat it ia
     WopFnlon of this departmentthat the c~laalonera' court of Galveston
     Couuty can ccutractvith the RoaeubergLibrary for libraryprlvilageain
     the nunuer prescribedby Article 1694, Vernon'sCivil Statutea,provided
     there are no reatrictiona   the will of Mr. Henry Roaeubergprohlbltiug
                              ,,iu
     the auue.

     Trustingthat the foregoingfully auaverayour inquiry,we remin.

                                                  Yours    very truly,

                                            ATl'ORRRIGEI?EBALOPTEXAS

                                            a/ Ardell William6



                                            w
                                                Ardell     Wllliaaa
                                                          Assistant

     AW:I&ldv




     AmRovm cm. 14, 1939                    APPROVEDOPIHIORCOMMITTE
     a/ ROBBRT E. KBPKR                     BY B. W. B.
     ACTIRG ATIORRRIGRRERALOP TEXAS         CHAIRMAR